 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                    )
                                                  )
 5                         Plaintiff,             )         Case No.: 2:13-cr-00024-GMN-PAL-1
 6         vs.                                    )
                                                  )                       ORDER
 7   GLENN CWIKLA,                                )
                                                  )
 8                         Defendant.             )
 9
            On December 17, 2019, the Court conducted a revocation hearing as to defendant Glenn
10
     Cwikla. At the hearing, defense counsel Robert O’Brien requested the Defendant be allowed to
11
     reside in a halfway house until the final revocation hearing which is set for January 17, 2020, at
12
     8:30 a.m.
13
            Accordingly,
14
            IT IS HEREBY ORDERED that the Defendant shall reside in a halfway house until
15
     January 20, 2020.
16                      18 day of December, 2019.
            DATED this _____
17
18
19
                                                      ___________________________________
20                                                    Gloria M. Navarro, District Judge
                                                      United States District Court
21
22
23
24
25


                                                Page 1 of 1
